Citation Nr: 0026858	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-13 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for back, left lower 
extremity, and right hip disorders as secondary to service-
connected residuals of a flak wound of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

The current appeal arose from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  



The RO denied entitlement to service connection for back, 
left lower extremity, and right hip disorders as secondary to 
service-connected residuals of a flak wound of the right 
knee.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board notes that when the veteran was examined by VA in 
December 1998, the examiner opined that his arteriosclerotic 
peripheral vascular disease of the right lower extremity was 
aggravated by his service-connected residuals of a flak wound 
of the right knee.  The Board infers a claim of entitlement 
to service connection on a secondary basis.  As this issue 
has been neither prepared nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate adjudication.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  Competent medical opinion on file shows that the 
veteran's degenerative arthritis of the lumbar spine is 
causally related to service-connected residuals of a flak 
wound of the right knee.

2.  Competent medical opinion on file shows that 
arteriosclerotic peripheral vascular disease of the left 
lower extremity is worsened by service-connected residuals of 
a flak wound of the right knee.

3.  The claim of entitlement to service connection for a 
right hip disorder as secondary to service-connected 
residuals of a flak wound of the right knee is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the lumbar spine is proximately 
due to or the result of service-connected residuals of a flak 
wound of the right knee.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.310(a) (1999).

2.  Arteriosclerotic peripheral vascular disease of the left 
lower extremity is aggravated by service-connected residuals 
of a flak wound of the right knee.  38 U.S.C.A. § 5107(a);  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  The claim of entitlement to service connection for a 
right hip disorder as secondary to service-connected 
residuals of a flak wound of the right knee is well grounded.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

On file is a letter dated in December 1998 from PC, MD, the 
veteran's private physician.  Dr. PC noted that the veteran 
requested him to provide VA the present status of his medical 
condition surrounding an injury he sustained during World War 
II.  He stated that the veteran sustained injuries to his 
right leg during combat.  As a result of these injuries, he 
had a dysfunctional right knee with adhesions of 
musculotendinous structures to the bone posteriorly with 
decreased range of motion and a traumatic antalgic gait.  As 
the years had gone by, the degree of dysfunction had 
progressed in addition to the severity of the pain associated 
with his injuries which had increased as well.

Dr. PC advised that at this time the veteran was experiencing 
complications from this original injury including 
degenerative disease of his lower back with back pain, and 
degenerative disease of his right hip with hip pain, 
especially with walking.  


Due to the asymmetry of his gait, he was physically 
overstressing his left foot and left ankle complex, as well 
as currently starting to experience more proximal symptoms in 
the left lower extremity.

Dr. PC noted that as he had explained to the veteran, all of 
these complications were expected due to the nature of his 
injury and permanent disability.  Unfortunately, there would 
be no way to restrict the progression of these complications, 
nor would there be a way to stop the progression of 
dysfunction associated with the original injury.

According to Dr. PC, currently the veteran was on anti-
inflammatory medication which he reported did provide minimal 
relief of symptoms.  At this point, this was all that could 
be offered to him.  He also had a secondary problem that this 
injury as well was affecting him.  Several years before he 
underwent bypass surgery for coronary artery disease.  Dr. PC 
noted he had encouraged the veteran to continue his exercise 
for cardiovascular purposes and as could be understood, his 
lower extremity and his back problems hindered the amount of 
cardiovascular exercising he could perform.

VA conducted a special orthopedic examination of the veteran 
in December 1998.  The VA physician recorded that the veteran 
had sustained a gunshot wound to his right popliteal area 
which was through and through during World War II, without 
apparent vascular damage.  In the past two to three years, he 
had noticed increased pain in both calves, the right greater 
than the left.  His walking ability had been diminishing.  He 
had heart bypass surgery in 1986 and the physician kept 
asking him to increase his exercises, e.g., his physician 
wanted him to walk two miles per day, but he had to stop 
walking after a block because of the pain that developed in 
both calves and thighs, the right more than the left.  In 
addition, he noticed cramping in both calves at night.  He 
complained of right groin pain, right knee pain, and left 
knee and ankle pain.

The VA examiner noted that the veteran had periodic check-ups 
from his family physician.  The last note from his family 
physician was dated in September 1998.  The note showed that 
the main difficulty was the right knee with limitation of 
motion and onset of gradual back pain because of degenerative 
disease of the low back.  His physician thought that the 
asymmetry of his gait was over-stressing his left foot and 
ankle.

On examination the veteran had a rather cautious, short, 
striding gait, walking flat-footed.  The knees did not 
completely extend.  They remained bent.  He had difficulty 
walking on his tiptoes and heels.  There was no hair growth 
whatsoever.  Trendelenburg was negative bilaterally.  He had 
difficulty doing more that a 30% kneel and squat, 
particularly with the right knee.

On examination of his back it was found to be flat.  The 
veteran forward flexed to 40 degrees, but the lumbar spine 
remained straight, the motion occurring at the hips and above 
the dorsal lumbar junction.  His right and lateral flexions 
and extension were all less than 5 degrees, again with motion 
occurring above the dorsal lumbar junction.

Straight leg raising was 90 degrees sitting and 80 degrees 
supine with tight hamstrings.  His deep tendon reflexes, knee 
jerks and ankle jerks were absent.  He had palpable dorsalis 
pedis bilaterally.  It was difficult to palpate his posterior 
tibial pulses and popliteal pulses.  He had faint femoral 
pulsations.

X-rays of the lumbar spine revealed a localized scoliosis in 
the mid-lumbar area with degenerative changes present at the 
posterior joints throughout the length of the lumbar spine, 
with diminished L5-S1 intervertebral disc spaces.  X-ray of 
the right hip was normal.  X-ray of the right knee was 
normal.  X-rays of the ankles were normal.  The examination 
impressions were arteriosclerotic cardiovascular disease and 
degenerative arthritis of the lumbar spine.  The overall 
diagnoses were gunshot wound to the right popliteal area, 
arteriosclerotic peripheral vascular disease of both lower 
extremities, and degenerative arthritis of the lumbar spine.



The examiner noted that the fact the veteran had limitation 
of motion of the right knee secondary to the soft tissue 
contractures present after the gunshot wound did throw a 
greater stress on the left lower extremity.  The peripheral 
vascular insufficiency was not secondary to the right knee-
leg disability, but the peripheral vascular insufficiency was 
magnified in the left lower extremity because of the greater 
oxygen demands of the left lower extremity and inability to 
deliver this through the poor circulation.  

The examiner recorded that the likelihood of these other 
disabilities was not likely secondary to the right knee-leg 
disability, but was aggravated by the right knee-leg 
disability as the veteran required a greater dependency on 
his left lower extremity and he was unable to deliver the 
required oxygenation present.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1993); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).



Analysis

Service connection for degenerative 
arthritis of the lumbar spine as 
secondary to service-connected residuals 
of a flak wound of the right knee. 

The Board's review of the evidentiary record 
discloses that the veteran's private physician, 
without equivocation, has linked his degenerative 
arthritis of the lumbar spine to his service-
connected residuals of a flak wound of the right 
knee.  In this regard, the private physician has 
specifically stated that degenerative arthritis of 
the lumbar spine is a complication from the 
veteran's original injury of the right knee for 
which service connection has been granted.

In other words, the veteran has demonstrated that 
he has a chronic acquired disorder of the lumbar 
spine, a service-connected disability of the right 
knee, and a competent medical opinion linking the 
two disorders.  

There is no contradictory competent medical opinion 
of record discounting any relationship between the 
veteran's degenerative arthritis of the lumbar 
spine and his service-connected residuals of a flak 
wound of the right knee.  The Board has no reason 
to question the competent medical opinion of record 
associating degenerative arthritis of the lumbar 
spine with the service-connected residuals of a 
flak wound of the right knee.  For the foregoing 
reasons, the Board concludes that the evidentiary 
record supports a grant of entitlement to service 
connection for degenerative arthritis of the lumbar 
spine as secondary to the service-connected 
residuals of a flak wound of the right knee. 


Service connection for arteriosclerotic 
peripheral vascular disease of the left 
lower extremity as secondary to service-
connected residuals of a flak wound of 
the right knee.

The veteran's private physician has reported that 
due to asymmetry of the veteran's gait, he was 
physically overstressing his left foot and left 
ankle complex, as well as currently starting to 
experience more proximal symptoms in the left lower 
extremity.  The private examiner noted that all of 
these complications were expected due to the nature 
of his service-connected injury and permanent 
disability.  The examiner did not specifically 
identify a left lower extremity disorder.

However, on VA examination in December 1998, the VA 
examiner clearly recorded that the peripheral 
vascular insufficiency in the left lower extremity 
was aggravated by the service-connected residuals 
of a flak wound of the right knee.  In this 
situation, while no direct causal relationship is 
shown, and the VA examiner made this point clear, 
he also make clear that a relationship was present 
on the basis of aggravation.

Therefore, the Board's application of Allen, supra, 
permits a grant of secondary service connection.  
The evidentiary record shows that the veteran's 
diagnosed peripheral vascular insufficiency of the 
left leg is aggravated by the service-connected 
residuals of a flak wound of the right knee.  There 
is no contrary medical opinion of record.  The 
Board concludes that the record supports a grant of 
entitlement to service connection for peripheral 
vascular insufficiency of the left lower extremity 
as secondary to the service-connected residuals of 
a flak wound of the right knee on the basis of 
aggravation.  Allen, supra.


Service connection for a right hip 
disorder as secondary to service-
connected residuals of a flak wound of 
the right knee.

The Board's review of the evidentiary record discloses that 
while specifically VA radiographic studies of the right hip 
have been negative for a degenerative arthritic process of 
the right hip, the veteran's private physician has diagnosed 
him with degenerative disease of the right hip as secondary 
to his service-connected residuals of a flak wound of the 
right knee.  In other words, the veteran has demonstrated a 
service-connected disability, a right hip disorder, and a 
competent medical opinion linking the two.  

The finds that the veteran's claim of entitlement to service 
connection for a right hip disorder as secondary to his 
service-connected residuals of a flak wound of his right knee 
is plausible, and well grounded.  His claim for secondary 
service connection is further addressed in the remand portion 
of the decision.


ORDER

Entitlement to service connection for degenerative arthritis 
of the lumbar spine as secondary to service-connected 
residuals of a flak wound of the right knee is granted.

Entitlement to service connection for arteriosclerotic 
peripheral vascular disease of the left lower extremity as 
secondary to service-connected residuals of a flak wound of 
the right knee is granted.

The veteran has submitted a well-grounded claim of 
entitlement to service connection for a right hip disorder as 
secondary to service-connected residuals of a flak wound of 
the right knee.

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As stated above, the veteran's claim of entitlement to 
service connection for a right hip disorder as secondary to 
his service-connected residuals of a flak wound of the right 
knee is well grounded.  Once the veteran has established a 
well-grounded claim, VA has a duty to assist him in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The Board finds that further development is required in this 
case.  First, the Board notes that the veteran's private 
physician provided a diagnosis of degenerative disease of the 
right hip which he linked to the service-connected disability 
of the right knee.  A degenerative process was not shown on 
VA radiographic study; however, the veteran's private 
physician may have radiographic studies which can verify 
whether a degenerative disease process is present.  
Additional VA examination to clarify the nature of any right 
hip disorder present would also materially assist in the 
adjudication of the claimant's appeal.

Accordingly, the case is remanded to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of a right 
hip disorder.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not been previously secured.  

Regardless of the veteran's response, the 
RO should secure the complete treatment 
reports from the veteran's private 
physicist, Dr. PC, particularly any 
radiographic studies of the right hip 
which may be in his possession.  The RO 
should also secure all outstanding VA 
treatment reports.

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon for the 
purpose of ascertaining the current 
nature, extent of severity, and etiology 
of any right hip disorder(s) which may be 
present.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.

The examiner must be requested to 
identify any and all disorders of the 
right hip found on examination.  The 
examiner must express an opinion as to 
whether any disorder(s) of the right hip 
found on examination is/are secondary to 
the service-connected residuals of a flak 
wound of the right knee.  If no direct 
causal relationship is found to exist, 
the examiner must express an opinion as 
to whether any right hip disorder(s) 
found on examination is/are aggravated by 
the service-connected residuals of a flak 
wound of the right knee.  If such 
aggravation is shown to be present, the 
examiner must address the following 
medical issues:

(1) The baseline manifestations which are 
due to the effects of any right hip 
disorder(s) found on examination;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected 
residuals of a flak wound of the right 
knee based on medical considerations; and 

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any right hip disorder(s) present are 
proximately due to or the result of the 
service-connected residuals of a flak 
wound of the right knee.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
accomplished.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a right hip 
disorder as secondary to service-
connected residuals of a flak wound of 
the right knee.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

